Exhibit 99.4 FINANCIAL STATEMENTS OF THE BERKSHIRE GAS COMPANY AS OF SEPTEMBER 30, 2, 2011 AND FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) THE BERKSHIRE GAS COMPANY TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three and nine months ended September 30, 2012 and 2011 3 Balance Sheet as of September 30, 2012 and December 31, 2011 4 Statement of Cash Flows for the nine months ended September 30, 2012 and 2011 6 Statement of Changes in Shareholder's Equity 7 THE BERKSHIRE GAS COMPANY STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Operating Revenues $ Operating Expenses Operation Natural gas purchased Operation and maintenance Depreciation and amortization Taxes - other than income taxes Total Operating Expenses Operating Income (Loss) ) ) Other Income and (Deductions), net Interest Charges, net Interest on long-term debt Other interest, net 1 7 5 51 Amortization of debt expense and redemption premiums 29 35 88 68 Total Interest Charges, net Income Before Income Taxes, Equity Earnings ) ) Income Taxes ) ) Net Income (Loss) ) ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests - - - 2 Net Income (Loss) attributable to The Berkshire Gas Company $ ) $ ) $ $ THE BERKSHIRE GAS COMPANY STATEMENT OF COMPREHENSIVE INCOME (Thousands of Dollars) Three Months Ended Nine Months Ended September 30, September 30, Net Income (Loss) $ ) $ ) $ $ Other Comprehensive Income (Loss), net 21 ) 45 ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests - - - 2 Comprehensive Income (Loss) $ ) $ ) $ $ 3 THE BERKSHIRE GAS COMPANY BALANCE SHEET ASSETS (In Thousands) (Unaudited) September 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Accounts receivable less allowance of $692 and $839, respectively Unbilled revenues Current regulatory assets Deferred income taxes Natural gas in storage, at average cost Materials and supplies, at average cost Prepayments Current portion of derivative assets - Total Current Assets Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts owed from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Goodwill Total Deferred Charges and Other Assets Total Assets $ $ 4 THE BERKSHIRE GAS COMPANY BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) September 30, December 31, Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued liabilities Current regulatory liabilities - Interest accrued Taxes accrued Total Current Liabilities Noncurrent Liabilities Pension accrued Environmental remediation costs Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies Capitalization Long-term debt Common Stock Equity Paid-in capital Retained earnings Accumulated other comprehensive loss 17 ) Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ 5 THE BERKSHIRE GAS COMPANY STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Pension expense (income) ) Other non-cash items, net 82 Changes in: Accounts receivable, net Unbilled revenues Natural gas in storage Accounts payable ) ) Interest accrued ) ) Taxes accrued Accrued pension ) ) Accrued liabilities ) Other assets ) Other liabilities ) ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Plant expenditures including AFUDC debt ) ) Other 41 Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Payment of long-term debt - ) Payment of common stock dividend ) ) Other - ) Net Cash (used in) Financing Activities ) ) Unrestricted Cash and Temporary Cash Investments: Net change for the period ) Balance at beginning of period Balance at end of period $ $ Non-cash investing activity: Plant expenditures included in ending accounts payable $ $
